 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Wackenhut Corp.andLocal 2,International Un-ion of Police and Protection Employees,Indepen-dentWatchmen'sAssociation,Petitioner.Case2-RC-15935April 23, 1973DECISION ON REVIEWBY MEMBERSJENKINS,KENNEDY,AND PENELLOOn September 28, 1972,the Acting Regional Direc-tor for Region 2 issued a Decision and Order in theabove-entitled proceeding,in which he dismissed thepetition for an election among the employees per-forming guard and security services under theEmployer's contractwith CityCollege of New Yorkon the ground that,with respect to those services, theEmployer sharesCity College's exemption from theBoard's jurisdiction.Thereafter, in accordance withSection 102.67oftheNational Labor RelationsBoard's Rules and Regulations,Series 8, as amended,the Petitioner and the Intervenor,Local 238, Securityand Protective Employees, affiliated with Service In-ternational Union,AFL-CIO,filed timely requestsfor review and supporting briefs in which they assertthat the Acting Regional Director erred in his findingsthat the services providedby theEmployer are inti-mately related to the administration of City College,and that the latter retains a substantial degree of con-trol over the employment relations of the guards in-volved.On November6, 1972,by telegraphic order,the requests for review were granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and here-by affirms the Acting Regional Director'sDecisionand Order for the following reasons:We find, in accord with the Acting Regional Direc-tor, on the basis of his findings of fact,excerpted fromhis Decision and attached hereto as an appendix, thatthe guard services provided by the Employer under itscontract withCity Collegeare intimately related tothe latter's administration and educational purposes.For this reason,we agree that,with regard to theguards employedby it toperform these services, theEmployer sharesCity College's exemption from theBoard's jurisdiction under the provisions of Section2(2) of the Act.'1Slater Corporation,197 NLRB No.183,Horn & Hardart,154 NLRB1368;The Prophet Co,150 NLRB1559,CrottyBrothers,N Y, Inc,146NLRB755. Cf.Herbert Harvey,Inc,171 NLRB 238 We therefore find itunnecessary to decide whether or not the degree of control retained by CityCollege concerning such serviceswould constitutea separate basisfor declin-ing to assert jurisdictionover the Employer hereinAPPENDIXThe Employer, which is not exempt from theBoard's jurisdiction under the provisions of Section2(2) of the Act, is a Florida corporation, with its prin-cipal office and place of business located in CoralGables, Florida. It is engaged in providing guard andsecurityservices to institutions and companiesthroughout the United States. During the normalcourse of its business in the past year it received reve-nues in excessof $50,000 from customers outside thestate in which it is located. Its contract, with the insti-tution involved herein for security services, is in ex-cess of $500,000.The City College of New York, herein called CityCollege, which is directly under the trusteeship of theBoard of Higher Education, is an accredited educa-tional institution in the State of New York and isgoverned by the rules and regulations of the StateEducation Act. Its budget is received from the City ofNew York with half of the funds contributed by theState.On the basis of the above facts I find CityCollege itself is excluded from the Board's jurisdictionunder the provisions of Section 2(2) of the Act.The Petitioner seeks an election in a unit of employ-ees of the Employer performing guard and securityservices at City College. The Employer contends thatthe Board should decline to assert jurisdiction in theinstant situation because City College retains a sub-stantial degreeof control over the operations of theEmployer herein involved and because the operationsof the Employer and City College are intimately relat-ed.The record reveals that there has been some historyof collective bargaining for employees performing se-curityduties atCity College. It appears that on De-cember 16, 1970, the Regional Director, Region 2,issued a Decision and Direction of Election in Case2-RC-15510 wherein,inter alia,he directedan elec-tion amongst employees of this employer who per-formed guard and plant protection duties at CityCollege, the facility involved in this proceeding. Inthat case the Employer did not raise the issue of juris-diction now raised by it, as set forth above. In fact therecord was basically a stipulated one. The PetitionerinCase 2-RC-15510 was Local 53, InternationalUnion of Police and Protection Employees, IWA,herein called Local 53 and on May 10, 1971 the Re-gional Director issued a certification of results where-in he found that a majority of valid votes had not beencast for Local 53.203 NLRB No. 3 THE WACKENHUT CORP.Although the record is unclear it appears that priorto 1970 the contract at City College for security serv-iceswas with the William J. Burns International De-tective Agency, herein calledBurns. In 1962, in Case2-RC-11954 this Petitioner was certified as the collec-tive-bargaining representative for all Burns employ-ees ina citywide unit. It does not appear that the issueof jurisdiction was raised in that proceeding.'In the instantcase the issueof jurisdiction has beenraised and for thereasons setforth below it is de-termined that it will not effectuate the policies of theAct to assert jurisdiction herein.This Employer, Wackenhut, bid for the job of pro-viding guard and security services for City Collegeaccording to certain regulations of the City of NewYork governing bids for work performed for theBoard of Education. The contract, which it receivedeffective July 1, 1972, through June 30, 1973, is withthe Board of Higher Education and provides that theEmployer, as contractor, is to "provide uniformedguards for outdoor and indoorassignments as re-quired by the Director of Security of The City Collegeto protect and police the buildingsand campus areasof The City College." The contractsetsforth require-ments,inter alia,that the Employer shall provideguards who are able to speak and write English fluent-ly and who are in the same physical condition as thatrequired of a small police force personnel. Further,the contract requires these guardstowear similaruniforms marked as City College Security, punch timeclocks as provided by City College, and carry dailylog books and report forms to record every incidentthat occurs in connection with theirduties.These re-ports are then furnished to City College for its rec-ords. Supervision is to be maintained by the Employersubject to modifying orders from the Office of theDean of Students and/or the Director of Security ofCity College. The College reserves the right to rejectany guard found unsatisfactory. Guards assigned bythe Employer to City College are to be permanentlyassignedwitha minimumof turnover. The College isto supply to the guards lists of personnel to be reachedin cases ofemergency, lists of identification to beaccepted, schedules of daily activities withspecial in-structions. In addition, the College will decide wherearmed guards are necessary and it retains the right toincreaseor decrease the number of personnel to beassignedon any given date. The Employer suppliesequipment such as walkie-talkies, radio equipment,etc., but City College decides how they will be utilized.The Employer also supplies two cars, one unmarked,the other marked "City College Security," two motorscooters similarly identified, as well as two marked3William J.Burns International DetectiveAgency,Inc.,138 NLRB 449.87three-wheeled scooters, equipped with rotating bea-cons. Further, the Employer's personnel assigned tothe College are to be directly responsible to the Direc-tor of Security of City College whowill outline thespecific tours and duties of the personnel and all in-structions, notices, memoranda, etc., relating to thework will carryhis signatureor that of theassistantdirector for purposes of authorization.The Employer is required by the terms of the con-tract to follow the requirements of the New YorkState Labor Law and New York Administrative Codein hiring personnel for the job at City College. Itcannot hire anyone who is nota citizenof the Stateof New York and must give preference in employmentto those citizens who have been residents for at leastsix consecutive months immediately prior to com-mencement of their employment. The contract alsostates that although the New York Cityminimumwage is not applicable to contracts with the Board ofHigher Education, the Employer must comply withthe New York State Minimum Wage Law. In otherrespects the Employer is free to hire its employees andit sets their pay scale and benefits, pays their salaries,promotes, disciplines, trains and provides their imme-diate supervision. The record is clear that the guardsare employees of the Employer and not of City Col-lege and noparty contends that thisis not the case .4The Board has held thatthe assertionof jurisdictionover a contractor providing services for an institutionexempted from the process of the Act is dependentupon the relationship of the services performed to theexempted functions of the institution.'Where theservices are intimately connected with the exemptedoperations of the institution or the institution retainsa substantial degree of control over the employees, theBoard has found that the contractor shares the ex-emption.6 On the other hand, where the services arenot essential and not intimately connected with theoperations or the Employer exercises effective controlof its employees the Board will assert jurisdiction'Based on the facts set forth above, the services per-formed by the guards meet the Board's tests for de-clining jurisdiction. The guard's duties are intimatelyrelated to the administration of the College. They pro-vide the security and safety not only of the campusbut of all the students and faculty who study andteach there. Further it is clear that City College retains°Both Petitioner and Intervenorpointto a clause in the contract whichallowsthe College to cancel the contract in case of a strike. They emphasizethat this infersthatWackenhutemployees are not prohibited from strikingas are NewYork Cityemployees.However,there is no contention by anypartythat the employer of these security guards is theCity of New York.3Herbert Harvey, Inc,171NLRB 238.6 Slater Corporation,197 NLRB 1282;Horn & Hardart,154 NLRB 1368;The Prophet Co,150 NLRB 1559;CrottyBrothersN. Y., Inc.,146 NLRB 755.7Herbert HarveyInc., supra; Bay Ran MaintenanceCorp.,161 NLRB 820. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDa substantial degree of control over the precise dutiesand conditions of employment of these employees ofthe Employer.Every incidentoccurring on the cam-pus is reported to College officials,dailylogs are keptby each guardand given to the College, and theuniformed personnel labelledas City College Securityare held out as an arm of the College for the purposeof protecting the studentsand faculty,the campusbuildings, and Collegeproperty. Further,the securitypersonnel are called upon to act on behalf of theand demonstration.Under all these circumstances it isfound that theguard and security servicesprovided to this educa-tional institution are intimately connectedwith theadministration of such institution and asCity Collegeis itself exempt from the Board's jurisdiction, the Em-ployer hereinsharesthis exemptionand it would noteffectuate the purposesof the Actto assertjurisdic-tion herein.8Accordingly,I shall dismiss the petition.College administrationin situationsof student protest'SlaterCorporation. supra